Bloodworth, J.
1. There is ample evidence to support the verdict. 2. When considered in connection with the entire charge of the court, there is not sufficient error in the excerpts therefrom complained of in the motion for new trial to authorize a reversal. Mere inaccuracies of expression, or slight errors, which are not likely to obscure the meaning of the court or mislead the jury, will not authorize this court to set aside a verdict, where the charge is otherwise comprehensive and correct.
3. “The showing as to diligence in reference to the alleged newly discovered evidence not being at all satisfactory, and there being no affidavit as to the character and credibility of the alleged new witness, the dis-cretion of the trial judge in refusing to grant a new trial will not be controlled.” Atwater v. Hannah, 116 Ga. 745 (42 S. E. 1007).

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.

Complaint; from city court of Oglethorpe—Judge Greer. March 10, 1916.
W. W. Dykes, for plaintiffs in error. Jule Felton, contra.